Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 07, 2017

The Court of Appeals hereby passes the following order:

A17I0129. STEVEN M. RENTZ et al. v. DENNIS BRUCE RENTZ AS
     EXECUTOR et al.

      This is the second appearance of these parties before this Court. See Rentz v.
Rentz, 339 Ga. App. 66 (793 SE2d 112) (2016). On remand, the superior court denied
Steven M. Rentz et al.’s motion to dismiss and granted an interlocutory injunction.1
The grant or denial of an interlocutory injunction is directly appealable under OCGA
§ 5-6-34 (a) (4). See Haygood v. Tilley, 295 Ga. App. 90 n. 1 (670 SE2d 800) (2008).
This Court will grant a timely application for interlocutory appeal if the order is
subject to direct appeal and the applicant has not otherwise filed a timely notice of
appeal. Spivey v. Hembree, 268 Ga. App. 485, 486 n. 1 (602 SE2d 246) (2004). It
appears that the applicants have not filed a notice of appeal; therefore, this application
is GRANTED. The applicants shall have ten days from the date of this order to file


      1
         Although this Court remanded the case to the superior court to consider
whether to issue a temporary restraining order and the superior court’s order is styled
as a “Temporary Restraining Order,” the order was issued following a hearing in
which both parties appeared. The order provides that the probate court is “enjoined
and restrained from conducting further proceedings . . . or enforcing” its prior order
“until contrary directive” from the superior court. Where a trial court enters an
injunction after a lengthy adversary hearing and grants all of the relief sought, “the
trial court’s order is equivalent to an interlocutory injunction” and is subject to direct
appeal. Glynn County Bd. of Tax Assessors v. Haller, 273 Ga. 649, 649-650 (2) (543
SE2d 699) (2001). Compare OCGA § 9-11-65 (b) (a temporary restraining order
granted without notice “shall expire by its terms within such time after entry, not to
exceed 30 days, as the court fixes . . .) (emphasis supplied).
a notice of appeal in the superior court. The clerk of the superior court is directed to
include a copy of this order in the record transmitted to this Court.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/07/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.